Citation Nr: 0006531	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-04 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (AOJ) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Supplemental Service Disabled Veterans Life 
Insurance (SRH) under 38 U.S.C.A. § 1922A (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from October 1957 to 
April 1962.  He was born in September 1940.  

In August 1997, the AOJ informed the veteran that his 
application for SRH insurance had been denied because such 
application had not been timely filed.  The veteran timely 
appealed this determination.  


FINDINGS OF FACT

1.  In a rating in July 1983, the Newark, New Jersey, 
Regional Office (RO) granted the veteran service connection 
for disability of the left ankle, evaluated as 10 percent 
disabling.  

2.  In December 1983, the veteran applied for, and was 
subsequently granted, an RH insurance policy in the face 
amount of $10,000.  

3.  In August 1994, the veteran signed an application for 
waiver of premiums on his RH insurance policy.  

4.  In September 1994, the veteran was notified that he had 
been granted a waiver of premiums on his RH insurance policy, 
effective from August 9, 1993.  

5.  An application for SRH insurance was received from the 
veteran in August 1997.  

6.  The veteran's application for SRH insurance was not 
received within one year of the date that notice of a waiver 
of premiums of his RH insurance policy was sent to him.  


CONCLUSION OF LAW

SRH insurance may not be issued to the veteran, as a timely 
application for such insurance was not received from him.  
38 U.S.C.A. §§ 1922A, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the AOJ did not provide notice to 
him of his potential eligibility for SRH insurance during the 
applicable time period, and that he should be able to acquire 
such insurance currently.  He maintains that he was not 
provided notice of his potential eligibility for SRH 
insurance at the time he received notice of his waiver of 
premiums on his RH insurance policy.  

I.  Background

A claim for service connection for disability was received 
from the veteran in December 1982.  In a rating in July 1983, 
the RO granted service connection for disability of the left 
ankle, evaluated as 10 percent disabling.  (The rating for 
this disability has been increased to 20 percent recently, 
effective from September 23, 1997).  

In December 1983, the veteran submitted an application for RH 
insurance in the face amount of $10,000.  He was granted such 
insurance policy.  

In August 1994, the veteran signed an application for waiver 
of premiums under RH insurance policy.  Computer generated 
printouts indicate that the AOJ determined in September 1994 
that the veteran was entitled to a waiver of premiums on his 
RH insurance, effective from August 1993.  The current record 
does not contain the written notice to the veteran informing 
him of the waiver of premiums.  

In August 1997, an application for SRH insurance in the face 
amount of $20,000 was received from the veteran.  
Subsequently, the AOJ informed the veteran that his 
application for SRH insurance had been denied because it was 
not timely filed.  The AOJ informed the veteran that he had 
one year from the receipt of his notice that he was entitled 
to a waiver of premiums on his RH insurance policy to apply 
for SRH insurance, and that an application for SRH insurance 
had not been received within that one-year time period.  

In a statement in September 1997, the veteran disagreed with 
this determination by the AOJ, indicating that he had not 
been informed of his option to apply for an purchase SRH 
insurance at the time that he received notice of his waiver 
of premiums on his RH insurance policy.  

Subsequently, the regional office added copies of recently 
amended VA insurance procedures to the present claims file, 
indicating that "any insured found to be eligible for waiver 
of premiums on their original RH insurance will receive an 
invitation to apply for Supplemental RH Insurance with their 
Waiver of Premium Notification Letter."  

At a hearing at the AOJ in June 1998, the veteran again 
stated that he did not receive any notice from the AOJ of his 
eligibility to apply for SRH insurance until 1997, when he 
was talking to Department of Veterans Affairs (VA) personnel.  
He noted that he received notice of a waiver of premiums on 
his RH insurance, but that no notice of potential eligibility 
for SRH insurance was included with such notice.  

The AOJ included a computer generated printout in the present 
claims file indicating that the veteran was sent notice of 
the waiver of premiums in September 1994.  

II.  Analysis

Any person receiving RH insurance qualifying for a waiver of 
premiums of such insurance is eligible for supplemental 
insurance in an amount not to exceed $20,000.  To qualify for 
such supplemental insurance, a person must file an 
application for such insurance.  Such application must be 
filed no later than (1) October 31, 1993, or (2) the end of 
the one-year period beginning on the date in which the 
Secretary notifies the person that he or she is entitled to a 
waiver of premiums, whichever is later.  38 U.S.C.A. § 1922A.  

In this case, there is evidence in the present file that the 
AOJ notified the veteran in September 1994 that he was 
entitled to a waiver of premiums on his RH insurance policy.  
In September 1997, and again at his hearing in June 1998, the 
veteran has specifically indicated that he did receive this 
written notification.  While such notification is not 
presently in the file, the veteran's statements in 1997 and 
1998 do not dispute his receipt of such notification.  He did 
not apply for SRH insurance within one year of this notice of 
his entitlement to a waiver of premiums on the RH insurance.  
Thus, he is not eligible for SRH insurance because such 
application, received in August 1997, was not received in a 
timely manner.  The SRH insurance application was not 
received within one year of the date that notice was sent to 
him of the grant of a waiver of premiums on the RH insurance 
policy.  

The Board understands the veteran's contentions regarding the 
lack of notice to him of his eligibility for SRH insurance.  
Clearly, the record does not reflect any written 
documentation that notice was sent to him of his eligibility 
for SRH insurance in conjunction with the notice that he was 
eligible for a waiver of premiums on his RH insurance.  The 
Board would note that it is the routine business practice of 
the AOJ to send such notice, but it is also routine business 
practice to retain neither the copy of the notice of the 
waiver of premiums nor a copy of the notice that he was 
eligible for SRH insurance.  In any event, such notice is not 
required by law or regulation, nor mandated by the scope of 
the VA duty to assist.  The Board is bound by the one-year 
time period for application, as set forth by Congress.  There 
is nothing in the record to indicate that the veteran has an 
adequate legal excuse for the lack of a timely filed 
application for SRH insurance.  

It is noted that the VA makes every effort to advise veterans 
of their potential eligibility for benefits.  However, the 
vast array of benefits makes it impossible for the VA to 
inform every veteran or person of every possible potential 
benefit for which he or she might be entitled.  Ultimately, 
it is the responsibility of the veteran to contact the VA and 
request specific information about specific types of 
benefits, and to apply for specific benefits in a timely 
manner.  The Court of Appeals for Veterans Claims has 
indicated that the VA does not have the duty to provide 
veterans and their dependents with personal notices of their 
eligibility for specific benefits.  Hill v. Derwinski, 2 Vet. 
App. 451 (1991).  Again, in this case, VA procedures did, in 
fact, provide for notice to be sent to potential eligible 
veterans about SRH insurance once a waiver of premiums on RH 
insurance was sent to such veterans.  

In conclusion, the veteran did not apply for SRH insurance 
within the applicable time period as prescribed by law, and 
he is not entitled to such insurance.  38 U.S.C.A. § 1922A.  


ORDER

Entitlement to SRH insurance is not established.  The appeal 
is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

